Citation Nr: 1204259	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO. 08-34 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a neck disorder.

2. Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran had active service from May 1984 until October 1996. He had service in the Persian Gulf theatre of operations, and his awards include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied service connection for a chronic neck condition and a lower back condition. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In the November 2011 appellant's brief, the Veteran's representative contended that the Veteran has had chronic neck and lower back pain since service.

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 
 
The Veteran's service treatment records generally document complaints of, or treatment for, both lower back and upper back pain. For example, in a September 23, 1992 record, the Veteran reported having pain in the thoracic paraspinal area for 10 days after weight lifting. The examiner found him to have myalgia of the paraspinal muscles. Dr. F.G.M., in May 1993, found an x-ray of the Veteran's cervical spine to reveal a normal cervical spine. In July 1993, the Veteran reported having back pain since Desert Storm the previous year, and the examiner diagnosed him with nerve impingement. 

Additionally, in a July 1995 service treatment record, the Veteran complained of chronic upper back pain. The examiner diagnosed him with chronic left rhomboid strain, most probably secondary to weight training technique and dyshidrosis.  A July 1995 physical therapy record documented that the Veteran had postural upper back pain. In an August 1995 record, an examiner found the Veteran to have nearly resolved postural back pain and continued him on a home program for postural correction. Prior to separation, in an April 1996 report of medical history, the examiner noted that the Veteran had mechanical low back pain, which had resolved, but flares up occasionally.

The Veteran is not competent to make causation determinations, but able to report symptoms. 38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994). As such, he is able to testify as to the claimed symptoms of continued back and neck pain since service.

There is currently no medical evidence clearly addressing whether the Veteran currently has either a neck or low back disorder due to service. However, the Veteran's action of submitting a claim, as well as the statements by his representative, indicate that he has symptoms of such disorders.  The Board finds that a VA examination is warranted to determine whether the Veteran currently suffers from any diagnosed neck and/or back disorder that is etiologically related to his service. 

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should schedule the Veteran for an appropriate examination to determine the likelihood that there is an etiological relationship between the Veteran's claimed neck and/or back disorder and his service.  

Based on examination findings, as well as a review of the claims file, including service treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have a neck and/or back disorder?

b)  Is it at least as likely as not (50% probability or greater) that the any currently diagnosed neck and/or back disorder has been caused by the Veteran's service?  

For purposes of the opinion being sought, the examiner should specifically consider the following:

	Any service treatment records, 

      the history given by the Veteran, and

	any medical principles which apply to the facts and medical issue at hand.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.  

2. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


